Title: Patrick Gibson to Thomas Jefferson, 15 June 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
15th June 1818—
          
          Your favor of the 11th Inst is received inclosing the two notes I had forwarded for your signature as also one in favor of Thos J Randolph, which shall be attended to, but as I before informed you, it is necessary that I should have his check to enable me to draw the nt prds and apply it towards the payment of the old note—It would be the better plan and subject to no possible abuse, to lodge with me a power of Atty to  act for him in that special case—
          
            With much respect and esteem I am
            Sir Your ob Servt
            Patrick Gibson
          
        